
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 41
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 11, 2009
			Received
		
		CONCURRENT RESOLUTION
		Providing for a joint session of Congress
		  to receive a message from the President.
	
	
		That the two Houses of Congress
			 assemble in the Hall of the House of Representatives on Tuesday, February 24,
			 2009, at 9 p.m., for the purpose of receiving such communication as
			 the President of the United States shall be pleased to make to them.
		
	
		
			Passed the House of
			 Representatives February 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
